Title: Inquiry into General St. Clair’s Defeat, [14 November] 1792
From: Madison, James
To: 




[14 November 1792]

   
   The Committee of the Whole took up the report of the select committee’s inquiry into the causes of the failure of St. Clair’s expedition.


Mr. Madison suggested that the most simple, most practicable and consistent plan would be, to recommit the report of the Select Committee, and refer the present applications
   
   Letters of the secretary of war and quartermaster general.

 to the Committee, to whom the report shall be re-committed. He therefore moved that the Committee of the whole should be discharged from considering the report on the causes of the failure of the late expedition.



   
   Gazette of the U.S., 17 Nov. 1792 (reprinted in Federal Gazette, 20 Nov. 1792).




[14 November 1792]

   
   Smith (South Carolina), Ames, and Giles opposed JM’s motion. Ames said the officials involved in the defeat “should be allowed to make their defence in the face of the world.”


Mr. Madison remarked that it had been said, a disposition was discovered to smother the enquiry; in reply he observed, that if he wished to prevent a thorough investigation, he should be in favour of the whole business being undertaken by the house, because, he observed, that if a select committee of a few members took seven weeks to form an incomplete report, it must appear evident, that so large a body as this house, could never get through the business. He further observed, that the same reason existed for referring the residue of the evidence to a select committee as induced the measure in the first instance.



   
   Gazette of the U.S., 17 Nov. 1792 (reprinted in Federal Gazette, 20 Nov. 1792).




[14 November 1792]

   
   Gerry argued: “If, in the case of a contested election the house revolted from the idea of submitting their judgment to facts substantiated by a committee, the case before us is of unspeakably greater magnitude.”


Mr. Madison replied to Mr. Gerry’s allusion to the case of the contested election. He enquired of him whether the house itself went into an investigation of facts in the first instance? He believed he would not say that they did. With respect to the memorials, he enquired, whether, if they had been presented at the time of the investigation of the subject by the select committee, they would not have been referred to the committee; if they would then have been thus referred, the same reason exists for referring them to a select committee at the present time.



   
   Gazette of the U.S., 17 Nov. 1792 (reprinted in Federal Gazette, 21 Nov. 1792).



   
   After further debate, the House approved JM’s motion.




